Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group 1 in the reply filed on 2/24/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-12 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/24/2021.
Allowable Subject Matter
Claims 15 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claims 9, 16, 18, 20, and 24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is discussed below.  The prior art does not teach or suggest lifting the wave generator or air nozzle away from the substrate monolith while still in operation.  The prior art does not teach or suggest the shear force is applied only to a region of the thickness of the washcoat suspension and not to the entire thickness of the washcoat suspension.  The prior art does not teach or suggest the pressure on the washcoat suspension is reduced by a height variation in a source of the pressure transmitted or a reduction in air pressure or resonator power generated by the source of the pressure transmitted by gas.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the application" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “an application”.
Claim 22 recites the limitation "the complete washcoat suspension" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “a complete washcoat suspension”. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, 13-14, 19, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Goshima (EP 1900442) in view of Ampo (Ampo, Leveling Viscous Fluids Using Ultrasonic Waves, Japanese Journal of Applied Physics, Vol. 43 No. 5B, 2004, pg. 2857-2861) and Suzuki (US 2007/0128354).
	Regarding Claims 1-2, 5, 13-14 and 19, Goshima teaches a process for coating a substrate monolith of the flow-through or wall-flow type with a washcoat suspension (abstract and [0002]), characterized in that the washcoat suspension is applied from above to one end of an upright substrate monolith in a first step ([0018]), a force to act on the surface of the washcoat suspension in order to level it in a contactless manner ([0019], [0027]), and the washcoat suspension is subsequently sucked into and/or pressed into the substrate monolith ([0031]).
	Goshima teaches leveling with spinning or ultrasound ([0023], [0027]).  Goshima does not teach a pressure transmitted by gas to act on the surface of the washcoat suspension in order to level it in a contactless manner; however, leveling viscous fluids by contactless airborne ultrasonic waves, i.e. pulsating gas stream, is known in the art (Ampo, abstract).  Ampo teaches the ultrasound causing flow, i.e. greater than the flow limit of the suspension (4.3 Experimental results and discussion).  Ampo teaches the technology overcoming problems associated with spinning methods (Introduction).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the leveling of Goshima to include a contactless ultrasound leveling, as taught in Ampo, because it is a known method of leveling a viscous fluid and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the leveled fluid of Goshima with a method as in Ampo.
	Goshima teaches the slurry amount stored above the honeycomb adjusted based on a predetermined coating length ([0026]).  Goshima does not teach the height of the washcoat suspension; however, Suzuki teaches a slurry container fitting the end of a monolith for impregnation wherein the slurry is provided in a predetermined amount necessary to be used in coating the honeycomb flow channels to a predetermined length of the monolith ([0026-0027]).  Suzuki teaches the height of the slurry in the container being identical at each channel of the monolith such that an identical amount of slurry is sucked into each channel and the coating length is equal ([0044]).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the height of the coating slurry in the container of Goshima, as suggested by Suzuki, based on the dimensions of the monolith and in order to achieve an equal predetermined coating length in the channels of the monolith, and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed height.
	Goshima teaches the viscosity of the washcoat suspension being generally such that it does not flow into the channels ([0013]).  Goshima teaches if the viscosity is such that the slurry will flow into channels by only gravitational force, the air pressure control mechanism will be switched to control the gravitational force of the slurry ([0013]).  Goshima is silent as to the specific viscosity of the slurry; however, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to provide the viscosity of the slurry of Goshima at an optimized value as is suggested by the reference, in order to control the flow into the channels and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed viscosity.
	Regarding Claim 3, Ampo teaches moving the nozzle in a direction parallel to the surface, i.e. pressure acting on the suspension being continuously reduced as the nozzle moves past.  Goshima teaches a leveling step and subsequent spreading step, i.e. the pressure acting on the suspension being reduced stepwise (stopped) at the end of the leveling step. 
	Regarding Claim 6, Ampo teaches a frequency of 26 kHz (Fig. 12).
	Regarding Claim 7, Ampo teaches times in the range of 0-80 sec wherein the time effects the uniformity of the thickness (Figure 8).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II A.  It would have been prima facie obvious to one of ordinary skill in the art to modify the time of the combined references to be an optimized time, as taught in Ampo, in order to achieve a uniform thickness and in such an optimization one of ordinary skill in the art would have arrived at the claimed time.
	Regarding Claim 22, Ampo teaches the ultrasound causing flow, i.e. greater than the flow limit of the suspension (4.3 Experimental results and discussion).  Ampo does not teach penetration of the washcoat suspension into the substrate during application of the force of the pressure transmitted.
	Regarding Claim 25, Goshima and Ampo do not teach moving of the ultrasound source in a Z direction. 

Claims 1, 8, 13-14, 19, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Goshima (EP 1900442) in view of Yoshiyuki (JP 2002268146) and Suzuki (US 2007/0128354).  A machine translation is provided as an English equivalent for Yoshiyuki and is used in the citations below.
	Regarding Claims 1, 8, 13-14, and 19,  Goshima teaches a process for coating a substrate monolith of the flow-through or wall-flow type with a washcoat suspension (abstract and [0002]), characterized in that the washcoat suspension is applied from above to one end of an upright substrate monolith in a first step ([0018]), a force to act on the surface of the washcoat suspension in order to level it in a contactless manner ([0019], [0027]), and the washcoat suspension is subsequently sucked into and/or pressed into the substrate monolith ([0031]).
	Goshima teaches leveling with spinning or ultrasound ([0023], [0027]).  Goshima does not teach a pressure transmitted by gas to act on the surface of the washcoat suspension in order to level it in a contactless manner; however, leveling viscous fluids by contactless air nozzles is known in the art (Yoshiyuki, Fig. 10 and discussion thereof).  Yoshiyuki teaches the air causing flow, i.e. greater than the flow limit of the suspension (Fig. 10 and discussion thereof).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the leveling of Goshima to include a contactless air nozzle, as taught in Yoshiyuki, because it is a known method of leveling a viscous fluid and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the leveled fluid of Goshima with a method as in Yoshiyuki.
	Goshima teaches the slurry amount stored above the honeycomb adjusted based on a predetermined coating length ([0026]).  Goshima does not teach the height of the washcoat suspension; however, Suzuki teaches a slurry container fitting the end of a monolith for impregnation wherein the slurry is provided in a predetermined amount necessary to be used in coating the honeycomb flow channels to a predetermined length of the monolith ([0026-0027]).  Suzuki teaches the height of the slurry in the container being identical at each channel of the monolith such that an identical amount of slurry is sucked into each channel and the coating length is equal ([0044]).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the height of the coating slurry in the container of Goshima, as suggested by Suzuki, based on the dimensions of the monolith and in order to achieve an equal predetermined coating length in the channels of the monolith, and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed height.
	Goshima teaches the viscosity of the washcoat suspension being generally such that it does not flow into the channels ([0013]).  Goshima teaches if the viscosity is such that the slurry will flow into channels by only gravitational force, the air pressure control mechanism will be switched to control the gravitational force of the slurry ([0013]).  Goshima is silent as to the specific viscosity of the slurry; however, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to provide the viscosity of the slurry of Goshima at an optimized value as is suggested by the reference, in order to control the flow into the channels and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed viscosity.
	Regarding Claim 22, Yoshiyuki teaches the air causing flow, i.e. greater than the flow limit of the suspension (Fig. 10 and discussion thereof).  Yoshiyuki does not teach penetration of the washcoat suspension into the substrate during application of the force of the pressure transmitted.
	Regarding Claim 25, Goshima and Yoshiyuki do not teach moving of the air source in a Z direction.

Response to Arguments
Applicant’s arguments, see amendment, filed 5/31/2022, with respect to the Section 112(a) rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant's other arguments filed 5/31/2022 have been fully considered but they are not persuasive.
Applicant argues Goshima involves container rotation for achieving its leveling and Ampo is directed to a different viscosity and a thin coat application.  Applicant argues Ampo is insufficient to warrant the complete redesign and removal of the principle of operation in Goshima.  In response to Applicant’s argument, the principle of operation of Goshima is leveling a washcoat suspension for coating into a substrate monolith. Goshima teaches rotation or ultrasound for leveling.  Ampo teaches leveling with contactless airborne ultrasonic waves and teaches the technology overcoming problems associated with spinning methods.  Regardless of the differences in thickness and viscosities of the references, a modification of Goshima to include leveling by contactless ultrasound would not change the principle of operation of Goshima.
Applicant argues Yoshiyuki is directed at an unrelated field of molded resin lens.  In response to applicant's argument that Yoshiyuki is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Yoshiyuki is reasonably pertinent to the problem of leveling with which applicant was also concerned.  
Applicant argues Yoshiyuki applies resin to a substrate in linear rows, flattening with the air nozzle, and flattening in a later applied step. Applicant argues these teachings in Yoshiyuki are insufficient to entirely redesign the principle of operation in the Goshima. In response to Applicant’s argument, the principle of operation of Goshima is leveling a washcoat suspension for coating into a substrate monolith.  Yoshiyuki teaches leveling with contactless air nozzles.  Regardless of the differences of the references, a modification of Goshima to include leveling by contactless air nozzles would not change the principle of operation of Goshima.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712